Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination and Amendment filed November 29, 2021.

3.	Claims 1, 2, 4, 7, 9, 15, 16, 18, 19, and 21 have been amended and new claim 25 has been added.

4.	Claims 1-4, 7-9, 11-19, and 21-25 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-4, 7-9, 11-19, and 21-25 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed November 29, 2021.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of a “resource interface comprising a plurality of Control Element daemons (CEds) at one of more control elements (CEs), a plurality of Forwarding Element daemons (FEds) at one or more forwarding elements (FEs); a plurality of FE applications at the one or more FEs, the plurality of FE applications configured to receive first telemetry data from the telemetry data generated from the plurality of distributed resources, wherein each of the plurality of FEds is configured to receive second telemetry data selected from the first telemetry data received by the each of the plurality of FEds, and configured to select one or more CEds for receiving third telemetry data selected from the second telemetry data for forwarding to the one or more CEds, and wherein each of the plurality of CEds is configured to receive the third telemetry data from one or more of the plurality of FEds; one or more filters including at least one of the plurality of FE applications for scaling the first telemetry data, the plurality of FEds for scaling the second telemetry data, and the plurality of CEds for scaling the third telemetry data; and an analytics engine comprising one or more analytics applications for receiving the telemetry data through the plurality of CEds” as recited in independent claims 1 and 21.
Although prior art of record teaches scaling analytics data from a plurality of resources by acquiring telemetry data, none of the prior art of record discloses, teaches, or suggests alone or in combination “a resource interface” comprising “a plurality of FE applications at the one or more FEs, the plurality of FE applications configured to receive first telemetry data from the telemetry data generated from the plurality of distributed resources, wherein each of the plurality of FEds is configured to receive second telemetry data selected from the first telemetry data received by the each of the plurality of FEds, and configured to select one or more CEds for receiving third telemetry data selected from the second telemetry data for forwarding to the one or more CEds, and wherein each of the plurality of CEds is configured to receive the third telemetry data from one or more of the plurality of FEds” wherein “one or more filters including at least one of the plurality of FE applications for scaling the first telemetry data, the plurality of FEds for scaling the second telemetry data, and the plurality of CEds for scaling the third telemetry data” and the scaled telemetry data is wherein which the scaled telemetry data is sent to the “analytics engine”.
For at least these reasons above, claims 1-4, 7-9, 11-19, and 21-25 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 26, 2022